DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

(1) “an anterior ocular segment photographing unit that captures anterior ocular segment images of an examination target eye of the subject” in claim 1; and
(2) “a fixation target display unit that displays a fixation target with respect to the examination target eye of the subject” of claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10-12, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the processor measures an eye position of the examination target eye of the subject by processing each anterior ocular segment image captured by the anterior ocular segment photographing unit, generates eye position state information based on measurement results of the eye position of the examination target eye at at least two timings including a post-switch timing and a pre-switch timing, the eye position state information indicating a state of the eye position of the subject” in lines 8-17, which renders the claim indefinite.  It is not clear what the relationship is among “an eye position” that is measured (from claim 1, line 11), “measurement results of the eye position” (from claim 1, lines 14-15), and “a state of the eye position” (from claim 1, lines 16-17).  Each of these terms use different phraseology which suggests that they all have different meanings, but it is not clear what the distinctions are among these terms.  What are the differences between “eye position” and “a state of the eye position”?  What are the differences between a measured “eye position” and “measurements results of the eye position”?  These ambiguities render claim 1 indefinite.  Also, the use of these terms in the dependent claims equally render the dependent claims indefinite.
Claim 1 recites “the post-switch timing being a timing after a display switch timing at which display and non-display of the fixation target with respect to the examination target eye of the subject is switched” in lines 17-19, but it is not clear what is being switched.  Is the post-
Claims 10-12 and 17 are rejected by virtue of their dependence from claim 1.
Claim 12 recites “wherein the examination target eye includes the left eye and the right eye of the subject, and the processor measures the eye position of each of the left eye and the right eye of the subject by processing each anterior ocular segment image captured by the anterior ocular segment photographing unit, and generates the eye position state information based on measurement results of the eye position of each of the left eye and the right eye at the at least two timings including the pre-switch timing and the post-switch timing” in lines 1-10 which renders the claim indefinite.
First,  the recitation “wherein the examination target eye includes the left eye and the right eye of the subject” is confusing since, in the context of an animal”, a single eye (called the examination target eye) is not thought of as including the left and right eyes.  A single eye would be either one of the left or right eyes, not both.  This deviation from the normal understanding of a single “eye” renders claim 12 indefinite.
Second, the recitation “wherein the examination target eye includes the left eye and the right eye of the subject” is confusing since the recitations “a processor that controls the ophthalmic device, wherein the processor measures an eye position of the examination target eye of the subject by processing each anterior ocular segment image captured by the anterior ocular 
Third, it is not clear what relationship that the recitation “the processor measures the eye position of each of the left eye and the right eye of the subject by processing each anterior ocular segment image captured by the anterior ocular segment photographing unit, and generates the eye position state information based on measurement results of the eye position of each of the left eye and the right eye at the at least two timings including the pre-switch timing and the post-switch timing” of claim 12, lines 4-10 and the recitation “a processor that controls the ophthalmic device, wherein the processor measures an eye position of the examination target eye of the subject by processing each anterior ocular segment image captured by the anterior ocular segment photographing unit, generates eye position state information based on measurement 
Third and related to the second point, the recitations “the eye position of each of the left eye and the right eye” of claim 12, line 5 and “measurement results of the eye position of each of the left eye and the right eye” in lines  8-9 compound the indefiniteness issue with respect to “wherein the processor measures an eye position of the examination target eye of the subject by processing each anterior ocular segment image captured by the anterior ocular segment photographing unit, generates eye position state information based on measurement results of the eye position of the examination target eye at at least two timings including a post-switch timing and a pre-switch timing, the eye position state information indicating a state of the eye position of the subject” of claim 1, lines 8-17.  In particular, it is not clear what the relationship these measurement results of claim 12 have with “an eye position” that is measured (from claim 1, line 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10-12, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2009/0303435 (Flitcroft)(previously cited), in view of U.S. Patent Application Publication No. 2010/0277693 (Martinez-Conde)(previously cited).
Flitcroft discloses an anterior ocular segment photographing unit that captures an anterior ocular segment image of at least one of a left eye and a right eye of the subject (the infrared sensitive video camera of Flitcroft); a fixation target (the fixation target of Flitcroft); and a processor (the computer or other recording device of Flitcroft to display or record the corneal reflections to allow automated measurements of the eye from image analysis of the corneal reflection position relative to the pupil and/or margins of the cornea) that controls the ophthalmic device, wherein the processor measures an eye position of the at least one of the left eye and the right eye of the subject by processing the anterior ocular segment image captured by the anterior ocular segment photographing unit (FIG. 5 of Flitcroft), and generates eye position state 
Flitcroft teaches the use of a fixation target (the fixation target of Flitcroft), but not a fixation target display unit.  In the related field of eye tracking devices, Martinez-Conde teaches the use of a fixation target display unit to generate a fixation target to a person (paragraphs 0018-0019).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fixation target display unit of Martinez-Conde so as to present the fixation target of Flitcroft since (1) a method of fixation target presentation is required and Martinez-Conde provides one such fixation target presentation, (2) it is a simple substitution of one known element for another to obtain predictable results, and/or (3) it provides more control of the presentation of the fixation target.
Further, Flitcroft teaches a computer or other recording device to display or record the corneal reflections to allow automated measurements of the eye from image analysis of the corneal reflection position relative to the pupil and/or margins of the cornea.  Flitcroft teaches the 1  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to plot eye position versus time, as suggested by Martinez-Conde since (1) it provides an easy real-time method of presenting position during the examination procedure, and/or (2) Flitcroft teaches measurements or analyses at a later stage (paragraphs 0032, 0057, 0084, and 0090-0091 of Flitcroft) and Martinez-Conde teaches such measurements or analyses.
With respect to claim 1, the combination teaches or suggests an ophthalmic device that performs an examination of a visual function of a subject, the ophthalmic device comprising:
an anterior ocular segment photographing unit that captures anterior ocular segment images of an examination target eye of the subject (the infrared sensitive video camera of Flitcroft);
a fixation target display unit (the fixation target display of Martinez-Conde) that displays a fixation target (the fixation target of Flitcroft) with respect to the examination target eye of the subject; and 

measures an eye position of the examination target eye of the subject by processing each anterior ocular segment image captured by the anterior ocular segment photographing unit (FIG. 5 of Flitcroft), and
generates eye position state information based on measurement results of the eye position of the examination target eye at at least two timings including a post-switch timing and a pre-switch timing (FIG. 5 of Flitcroft in real time and taking multiple images; paragraphs 0032, 0057, 0083-0084, 0091, and 0094 of Flitcroft), the eye position state information indicating a state of the eye position of the subject (FIG. 5 of Flitcroft; paragraphs 0033, 0045, 0047, 0055-0056, and 0090 of Flitcroft), the post-switch timing being a timing after a display switch timing at which display and non-display of the fixation target with respect to the examination target eye of the subject is switched (FIG. 5 of Flitcroft in real time and taking multiple images; paragraphs 0032, 0057, 0083-0084, 0091, and 0094 of Flitcroft), and the pre-switch timing being a timing before the display switch timing (FIG. 5 of Flitcroft in real time and taking multiple images; paragraphs 0032, 0057, 0083-0084, 0091, and 0094 of Flitcroft), and
generates, as the eye position state information, at least data of an eye position change graph showing a relationship between time and the eye position of the examination target eye after the display switch timing (the real-time 
With respect to claim 10, the combination teaches or suggests that the processor acquires the display switch timing at which the display and the nondisplay of the fixation target is switched, and generates the eye position state information based on the acquired display switch timing (the real-time monitoring of Flitcroft with the position v. time presentation suggested by Martinez-Conde).
With respect to claim 11, the combination teaches or suggests that the anterior ocular segment photographing unit (the infrared sensitive video camera of Flitcroft) captures each anterior ocular segment image by receiving invisible light (the infrared light of Flitcroft), and the display and the non-display of the fixation target is switched by inserting and removing a visible light shielding member from in front of the examination target eye (the visually opaque infrared transmitting eye occluder of Flitcroft), the visible light shielding member allowing at least part of the invisible light received by the anterior ocular segment photographing unit to pass through, and the visible light shielding member blocking the visible light displaying the fixation target.
With respect to claim 12, the combination teaches or suggests that the examination target eye includes the left eye and the right eye of the subject (using the infrared sensitive video camera of Flitcroft), and the processor (the computer or other recording device of Flitcroft to display or record the corneal reflections to allow automated measurements of the eye from image analysis of the corneal reflection position relative to the pupil and/or margins of the cornea) measures the eye position of each of the left eye and the right eye of the subject by processing each anterior ocular segment image captured by the anterior ocular segment photographing unit (FIG. 5 of Flitcroft in real time and taking multiple images; paragraphs 0032, 0057, 0083-0084, 
With respect to claim 17, the combination teaches or suggests that the eye position change graph shows the relationship between time and the eye position of each of the left eye and the right eye after the display switch timing (the real-time monitoring of Flitcroft with the position v. time presentation suggested by Martinez-Conde).

Response to Arguments
The Applicant’s arguments filed 10/18/2021 have been fully considered.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 10/18/2021.
With respect to the rejection of claim 1 based on the recitation “wherein the processor measures an eye position of the examination target eye of the subject by processing each anterior ocular segment image captured by the anterior ocular segment photographing unit, generates eye position state information based on measurement results of the eye position of the examination target eye at at least two timings including a post-switch timing and a pre-switch timing, the eye position state information indicating a state of the eye position of the subject” in claim 1, lines 8-17, the Applicant asserts:

    PNG
    media_image1.png
    507
    945
    media_image1.png
    Greyscale

This argument is not persuasive since it conflates or mixes meanings.  The statements that the “eye position” is a physical variable that is measured and “measurements results” are measured positions seems to suggest the same concept, i.e., a measured eye position, but uses two different expressions that seem to convey two different meanings.  What is the distinction between “eye position” and “measurements results” so as to justify the use of different terms.  Also, the statement that “‘a state of the eye position’ is what is indicated by the generated information” does not address what information is being generated, beyond the measured eye position, so as to justify the use of a different term. Is not the “state of the eye position” simply the “measured eye position”?  The use of different terms suggests they are different, but how can this be?  The ambiguity as to the differences between these terms renders claim 1 indefinite.
With respect to the rejection of claim 1 based on the recitation “the post-switch timing being a timing after a display switch timing at which display and non-display of the fixation target with respect to the examination target eye of the subject is switched” of claim 1, lines 17-19, the Applicant asserts:

    PNG
    media_image2.png
    435
    947
    media_image2.png
    Greyscale

 This argument is not persuasive since the example provided by the Applicant does not inform the metes and bounds of this limitation.  The claim limitation reads that the display and non-display of the fixation target are switched, but does not say if this switching is between each other (from display to non-display, or from non-display to display) or to some other state (from display to another unspecified state, or from non-display to yet another unspecified state what).  The claim language conveys an ambiguity in this respect since the claim does not say “from one to the other” or “to a third state” or the like.  The specification might convey one example that falls within this recitation but the metes and bounds of the limitation are not known because of this ambiguity.
The Applicant asserts that the amendments and the explanations with respect to the rejection of claim 1 address the rejections with respect to claim 12.  The Examiner respectfully disagrees. The amendments to claim 12 create new indefiniteness issues that are detailed above.  Further, the explanations are not persuasive for the same reasons that the explanations were not persuasive with respect to the rejection of claim 1.
Prior art rejection based on Flitcroft and Martinez-Conde
The Applicant amended claim 1 to recite “wherein the processor….generates, as the eye position state information, at least data of an eye position change graph showing a relationship 

    PNG
    media_image3.png
    331
    957
    media_image3.png
    Greyscale

This argument is not persuasive since it is not commensurate with the rejection.  The combination of Flitcroft and Martinez-Conde, rather than Flitcroft alone, discloses this feature since the real-time monitoring of Flitcroft is displayed with the position v. time presentation suggested by Martinez-Conde.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The Applicant asserts:

    PNG
    media_image4.png
    335
    955
    media_image4.png
    Greyscale

This argument is not persuasive.  Martinez-Conde is being relied upon for the teaching that real time analysis of pupil travel can take the form of eye position versus time graph 2 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to plot eye position versus time, as suggested by Martinez-Conde, since (1) it provides an easy real-time method of presenting position during the examination procedure, and/or (2) Flitcroft teaches measurements or analyses at a later stage (paragraphs 0032, 0057, 0084, and 0090-0091 of Flitcroft) and Martinez-Conde teaches such measurements or analyses.  The fact that the data of Martinez-Conde is used in a subsequent saccade processor does not negate the fact that Flitcroft suggests tracking pupil movement/position over time and Martinez-Conde discloses a plotting/presentation of pupil movement relative to time that can satisfy this need.
The Applicant asserts:

    PNG
    media_image5.png
    509
    945
    media_image5.png
    Greyscale

This argument is not persuasive since Flitcroft discloses monitoring pupil movement/position in real-time (that is, over time), including between the display and non-display of the fixation target.  Martinez-Conde discloses a plotting/presentation of pupil 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 FIG. 9 and paragraph 0017 of U.S. Patent Application Publication No. 2005/0099601 (previously cited), FIG. 8 and paragraph 0095 of U.S. Patent Application Publication No. 2013/0021456 (previously cited) teaches this as well.
        2 FIG. 9 and paragraph 0017 of U.S. Patent Application Publication No. 2005/0099601 (, FIG. 8 and paragraph 0095 of U.S. Patent Application Publication No. 2013/0021456 teaches this as well.